NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HECTOR ENRIQUE ALFARO-                           No. 10-71693
FONSECA,
                                                 Agency No. A094-948-401
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Hector Enrique Alfaro-Fonseca, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, Lopez-Alvarado v. Ashcroft, 381 F.3d 847,

850-51 (9th Cir. 2004), and for abuse of discretion the denial of a motion to

continue, Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir. 2000). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility finding

because Alfaro-Fonseca’s testimony regarding his multiple departures from the

United States was materially inconsistent with the single departure listed on his

application. See Shrestha v. Holder, 590 F.3d 1034-1039-1044 (detailing this

Court’s REAL ID adverse credibility standards); cf. Vera-Villegas v. INS, 330 F.3d

1222, 1231-34 (9th Cir. 2003). Because Alfaro-Fonseca’s testimony was not

credible and he did not provide sufficient supporting documentation of his physical

presence in the United States during the statutory time period, substantial evidence

supports the agency’s determination that he did not meet his burden of establishing

continuous physical presence. See 8 U.S.C. § 1229b(b)(1)(A).

      The IJ did not abuse his discretion in denying a continuance on the ground

that Alfaro-Fonseca did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ

may grant a motion for continuance for good cause shown).

      Alfaro-Fonseca’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.


                                          2                                     10-71693